PER CURIAM.
In this suit which includes an unjust enrichment count for money allegedly owed by defendant-appellee to plaintiff-appellant for value added by plaintiff to a house, plaintiff appeals a summary judgment for defendant. We reverse.
Summary judgment should not be granted when there is the slightest doubt as to whether a genuine issue of material fact exists. See Gomes v. Stevens, 548 So.2d 1163, 1164 (Fla. 2d DCA 1989). In this case there was such doubt, including that raised by affidavits which conflicted as to whether defendant owned the house at the time value was allegedly added to it by plaintiff.
Reversed and remanded for proceedings consistent herewith.
LEHAN, C.J., and RYDER and PATTERSON, JJ., concur.